UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2011 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-53379 GREEN DRAGON WOOD PRODUCTS, INC. (Exact name of small business issuer as specified in its charter) FLORIDA 26-1133266 (State or other jurisdiction of incorporation or organization) (I.R.S. Tax. I.D. No.) Unit 312, 3rd Floor, New East Ocean Centre 9 Science Museum Road Kowloon, Hong Kong (Address of Principal Executive Offices) 852-2482-5168 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo□ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer.  Accelerated filer.  Non-accelerated filer. (Do not check if a smaller reporting company) Smaller reporting company. þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes  No þ The number of shares outstanding of each of the issuer’s classes of common stock as of November 21, 2011: 200,000 1 TABLE OF CONTENTS Page PART I Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 PART II Item 1. Legal Proceedings 32 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. (Removed and Reserved) 33 Item 5. Other Information 33 Item 6. Exhibits 33 SIGNATURES 34 2 PART I – FINANCIAL INFORMATION Green Dragon Wood Products, Inc. Condensed Consolidated Balance Sheets As of September 30, 2011 (Currency expressed in United States Dollars ("US$"), except for number of shares) September 30, March 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash and cash equivalent $ $ Restricted cash Marketable securities Accounts receivable, net Inventories Prepayments, deposits and other receivables TOTAL CURRENT ASSETS Non-current assets: Plant and equipment, net Cash surrender value of life insurance, net - Non-current portion of prepaid life insurance - TOTAL NON-CURRENT ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Revolving lines of credit $ $ Current portion of long-term bank loan Accounts payable, trade Accrued liabilities and other payables Income tax payable Amount due to a director TOTAL CURRENT LIABILITIES NON-CURRENT LIABILITIES Long-term bank loan TOTAL NON-CURRENT LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred stock, $0.001 par value; 50,000,000 preferred shares authorized; no shares issued and outstanding - - Common stock, $0.001 par value; 450,000,000 shares authorized; 200,000 shares issued and outstanding, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to condensed consolidated financial statements. 3 Green Dragon Wood Products, Inc. Condensed Consolidated Statements of Operations and Comprehensive Income FOR THE THREE AND SIX MONTHS ENDED SEPTEMBER 30, 2 (Currency expressed in United States Dollars ("US$"), except for number of shares) (Unaudited) Three months ended September 30, Six months ended September 30, Revenues, net $ Cost of revenue ) Gross profit General and administrative expenses Total operating expenses INCOME FROM OPERATIONS Other income (expenses): Foreign exchange gain (loss), net ) ) ) Interest income Interest expense ) Other income - - INCOME BEFORE INCOME TAXES Income tax expense ) NET INCOME Other comprehensive income: - Unrealized holding loss on available-for-sales securities ) - Foreign currency translation adjustment COMPREHENSIVE INCOME $ Netincome per share - Basic and diluted $ Weighted average common shares outstanding during the period - Basic and diluted See accompanying notes to condensed consolidated financial statements. 4 GREEN DRAGON WOOD PRODUCTS, INC. CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY FOR THESIX MONTHS ENDED SEPTEMBER 30, 2011 (Currency expressed in United States Dollars ("US$"), except for number of shares) (Unaudited) Common stock Additional paid in Retained Accumulated other Total stockholders’ Shares Amount capital earnings comprehensive loss equity Balance as of March 31, 2010 $ ) $ Net income for the period - Unrealized gain on available-for-sales securities - Foreign currency translation adjustment - ) ) Balance as of March 31, 2011 $ ) $ Net income for the period - Unrealized loss on available-for-sales securities - ) ) Foreign currency translation adjustment - Balance as of September 30, 2011 $ ) $ - See accompanying notes to condensed consolidated financial statements. 5 Green Dragon Wood Products, Inc. Condensed Consolidated Statements of Cash Flows FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2 (Currency expressed in United States Dollars ("US$"), except for number of shares) (Unaudited) Six months ended September 30, Cash flow from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) Prepayments, deposits and other receivables ) Accounts payable, trade ) Accrued liabilities and other payables ) Income tax payable Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchase of life insurance ) - Purchase of marketable securities - ) Net cash used in investing activities ) ) Cash flows from financing activities : (Repayment of) proceeds from revolving lines of credit ) Change in restricted cash ) ) Repayment of long-term bank loans ) ) Advances from a director Net cash (used in) provided by financing activities ) Effect of exchange rate changes on cash and cash equivalents ) Net change in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ - Supplemental disclosure of cash flow information: Interest paid $ $ Income tax paid $
